Citation Nr: 1757948	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for service-connected vitiligo from August 17, 2007. 

2. Entitlement to an increased rating for service-connected labyrinthitis, to include vertigo, in excess of 10 percent for the period from August 17, 2007 to May 19, 2016, and in excess of 30 percent thereafter.

3. Entitlement to a rating in excess of 10 percent for left knee sprain effusion with degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Navy from May 1988 to May 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012 and in March 2016, the Board remanded the claims on appeal for additional evidentiary development.  The case has now been returned to the Board for further appellate consideration.  

As a preliminary matter, the Board notes that the March 2016 Board decision mistakenly characterized the issue on appeal as to vitiligo, to include a period of time that the Board did not have jurisdiction.  See March 2016 as entitlement to a compensable rating for the period prior to August 17, 2007, when the period on appeal starts on August 17, 2007.  Notably, the Board in its decision did address recharacterization of the issue, but there is no mention as to why the appeal period would have included a period that was not on appeal or that the Board did not have jurisdiction over.

For instance, upon review of the record, the period on appeal stems from the denial of a March 2008 rating decision, which addressed an increased rating for vitiligo that was submitted by the Veteran on August 17, 2007.  Importantly, the Veteran was originally service connected for vitiligo in an October 17, 1994, VA rating decision, of which he was informed in a December 1994 VA letter.  He filed a notice of disagreement (NOD) in March 1995 and VA issued a Statement of the Case (SOC) in September 1995.  The Veteran did not submit a substantive appeal to perfect his appeal.  Therefore, his claim is final.  See 38 C.F.R. § 20.1103.  The next claim, as to the Veteran's vitiligo, was received on August 17, 2017.  The date of the claim was acknowledged by VA in a VCAA letter sent to the Veteran on November 26, 2007, as well as acknowledged in the March 2008 rating decision by VA, which also denied the Veteran entitlement to an increased rating for vitiligo.

Subsequently, the Veteran in April 2008, submitted an NOD to the March 2008 rating decision, and that appeal, which is the appeal currently before the Board, was subsequently perfected with the submission of a VA Form 9, that was received in response to the issuance of the January 2009 SOC.  The SOC issued in January 2009 did not characterize the issue to address any earlier period than August 17, 2007, and in the Adjudicative Actions section of the SOC, it was specifically noted that the claim was received on August 17, 2007.  The claim was certified to the Board in April 2012, and in July 2012 the Board addressed the appeal and it was specifically noted that the appeal stemmed from a March 2008 rating decision.  The claim was remanded, and while the claim was on appeal, the RO increased the Veteran's rating to 10 percent, effective August 17, 2007, noting in its decision that "[w]e received your claim for an increase for skin condition on August 17, 2017."  Given the aforementioned mischaracterization, and where the Veteran has suffered no prejudice, as this period was not under consideration, the Board has appropriately styled the issue on the title page, as entitlement to an increased rating in excess of 10 percent from August 17, 2017.

The issue of entitlement to a rating in excess of 10 percent for left knee sprain, effusion with degenerative joint disease (DJD), is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has the maximum schedular rating of 10 percent for vitiligo.

2. Evidence shows that from August 22, 2007, the symptomatology of the Veteran's service-connected labyrinthitis, to include vertigo, are dizziness and occasional staggering.



CONCLUSIONS OF LAW

1. The criteria are not met for a rating higher than 10 percent for the vitiligo.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7823 (2017).

2. The criteria for a rating for service-connected labyrinthitis, to include vertigo, in excess of 10 percent for the period from August 17, 2007 to May 19, 2016, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.204.87a, Diagnostic Codes 6204  (2017).

3. The criteria for a rating for service-connected labyrinthitis, to include vertigo, in excess of 30 percent for the period from May 20, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.87a, Diagnostic Codes 6204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




1. Entitlement to an increased rating in excess of 10 percent for service-connected vitiligo from August 17, 2007. 

The Veteran's claim on appeal was received on August 17, 2007.  The RO denied the increased rating claim in March 2008.  The Veteran filed an appeal that was subsequently perfected as described in the Introduction.  The Board remanded the claim for further development in July 2012 and in March 2016.   During the course of the appeal, the rating assigned for vitiligo was increased to 10 percent.  The claim is now returned to the Board.  For the following reasons, an increased rating for service-connected vitiligo in excess of 10 percent for the period from August 17, 2007, is denied.

The Veteran's service-connected vitiligo is currently rated at 10 percent effective August 17, 2007 under the criteria of Diagnostic Code 7823, which is specifically for vitiligo.  Under 38 C.F.R. § 4.118, DC 7823, the currently-assigned 10 percent rating is the maximum schedular rating available.  

The Board has also considered whether another applicable rating code is more appropriate or favorable in evaluating the service-connected vitiligo.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Notably, the Veteran in an October 28, 2007 statement and in the August 2012 Skin Disease Examination reported that he gets red, sensitive, and a rash.  However, the evidence does not show that the Veteran's vitiligo results in any additional symptomatology that would warrant a rating under a different code.  See August 2012 Skin Disease Examination Report.  For instance, the examiner had the option to identify dermatitis or eczema, infectious skin conditions, psoriasis, exfoliative dermatitis, amongst other skin conditions, but no other diagnosis was identified.

In any event, the objective medical evidence of record does not show that he has any other skin condition, visible or otherwise.  See August 2012 VA skin examination (finding that the Veteran's vitiligo does not cause scarring or disfigurement of the head, face, or neck or any other visible skin condition).  Therefore, a rating under a different DC would be inappropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with respect to this claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

For these reasons and bases, a higher schedular rating for service-connected vitiligo in excess of 10 for the period from August 17, 2007 is denied.


2. Entitlement to an increased rating for service-connected labyrinthitis, to include vertigo, in excess of 10 percent for the period from August 17, 2007 to May 19, 2016, and in excess of 30 percent thereafter.

The Veteran's claim for an increased rating was received on August 17, 2007.  The RO denied the increased rating claim in March 2008.  The Veteran filed a Notice of Disagreement in May 2008 and a substantive appeal in April 2009.  The Board remanded the claim for further development in July 2012.  In February 2013, the RO granted an increase from 0 to 10 percent effective August 17, 2007.  In March 2016, the Board remanded the claim again for a VA examination, which was accomplished on May 20, 2016.  In July 2016, the RO granted an increase from 10 percent to 30 percent effective May 20, 2016, the date of the VA examination.  The claim is now returned before the Board.  

Here, the Veteran's service-connected labyrinthitis, to include vertigo, is currently rated at 10 percent, from August 17, 2007 to May 19, 2016, and 30 percent thereafter, under the criteria of Diagnostic Code 6204.

Under Diagnostic Code 6204, contemplating peripheral vestibular disorders, a 10 percent rating is warranted for manifestation of occasional dizziness, and a maximum 30 percent rating is warranted when there is dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.  A note provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  Id.

Moreover, the Veteran's claim for increased rating was received on August 17, 2007.  Therefore, the relevant focus for adjudicating his claim is the period beginning August 17, 2006 one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. § 3.156 (b).  

For the following reasons, an entitlement to an increased rating for service-connected labyrinthitis, to include vertigo, in excess of 10 percent for the period from August 17, 2007 to May 19, 2016 is granted, and in excess of 30 percent thereafter is denied.

      A.	Rating in Excess of 10 Percent from August 17, 2007 
      to May 19, 2016.

For the following reasons, the criteria for an increased rating in excess of 10 percent for the period from August 17, 2007 to May 19, 2016 have been met.

The Veteran, who underwent a VA examination in November 2007, reported to the VA examiner that he has had vertigo once a week, for a duration of 20 minutes to hours, since 1992, and that he has had problems with balance, constantly, including multiple falls due to vertigo, since 1992.  See November 2007 VA examination.  

The Board finds the Veteran's statements to the examiner are entitled to probative weight, as he is competent to establish the presence of observable symptomatology, and there is no evidence these statements are not credible, particularly as they have been consistent with a December 2007 Buddy Statement, in which the friend reported that the Veteran has dizzy spells that prevent him from being able to stand.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Based on the foregoing, and in the interest of resolving all doubt in favor of the Veteran, the Board finds that an increase in rating from 10 to 30 percent for service-connected labyrinthitis, to include vertigo, is warranted.  The credible lay statements establish that the symptomatology of the Veteran's labyrinthitis, to include vertigo, have included since before the appeal period "dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.  Additionally, no medical professional has provided any opinion that the Veteran's labyrinthitis, to include vertigo, did not include occasional staggering or that the dizziness was just occasional.  Therefore, the claim for an increased rating for this period is granted.


      B.	Rating in Excess of 30 Percent from May 20, 2016.

Turning to the period from May 20, 2016 forward, the Board finds that an increased rating in excess of 30 percent is not warranted because a 30 percent evaluation is the maximum allowable for peripheral vestibular disorders.  38 C.F.R. § 4.87, Diagnostic Code 6204.  Therefore, the claim for an increased rating for this period is denied.


	C.	Other Considerations

      i.	Other Diagnostic Codes

Given that the Veteran is in receipt of the maximum schedular rating under Diagnostic Code 6204, the Veteran may only receive a higher disability rating under a different Diagnostic Code for diseases of the ear.  In this regard, the medical evidence of record reveals that the Veteran has bilateral hearing loss and tinnitus; however, he is already receiving compensation (or in receipt of service connection with a noncompensable evaluation) for these manifestations.  In addition, the medical evidence of record reveals that the Veteran also has Meniere's syndrome.  January 2011 VA medical record.  However, the rating criteria for Meniere's syndrome involves hearing impairment, which as just stated, is a disability for which he is already receiving compensation (or in receipt of service connection with a noncompensable evaluation) for this hearing impairment manifestation.  See 38 C.F.R. § 4.14, Diagnostic Code 6205.  Thus, to award an additional rating under either of these Diagnostic Codes would thus amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (noting that the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes is to be avoided).  

Moreover, the Board finds no additional higher or alternative ratings under different diagnostic codes can be applied.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  There is no evidence in the record of a complete loss of both auricles.  See 38 C.F.R. § 4.87, Diagnostic Code 6207.  As such, alternative ratings are inapplicable.  See Butts, 5 Vet. App. at 532 (choice of Diagnostic Code should be upheld if it is supported by explanation and evidence).

      ii.	Extraschedular Consideration

The Board has also considered whether the Veteran's service-connected labyrinthitis, to include vertigo, warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2017).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  All steps must be met to justify referral.  Under the first step there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id. 

In the April 2017 Appellate Brief, the Veteran's representative has asserted that extraschedular consideration should be given because the Veteran's service-connected labyrinthitis, to include vertigo, is not adequately evaluated.  Upon review of the record, however, the Board does not find the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  The symptoms of the Veteran's service-connected labyrinthitis, to include vertigo, are dizziness and occasional staggering, which are precisely the type of impairment contemplated by the schedular criteria set forth in 38 C.F.R. § 4.86, Diagnostic Code 6204, and there is no evidence that the Veteran has any different or additional symptoms outside of those already contemplated by the rating schedule.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedules, the assigned schedular ratings are adequate.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-7 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating higher than 10 percent for the vitiligo is denied from August 17, 2007.

Entitlement to an increased rating for service-connected labyrinthitis, to include vertigo, in excess of 10 percent for the period from August 17, 2007 to May 19, 2016, is granted, and in excess of 30 percent thereafter, is denied.


REMAND

3. Entitlement to a rating in excess of 10 percent for left knee sprain effusion with degenerative joint disease (DJD).

The Veteran last underwent a VA examination for his service-connected left knee sprain effusion with DJD in May 2016.  However, since the Veteran's May 2016 VA knee and lower leg condition examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), which affects the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  See id.  Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the requirements of the holding in Correia.  

Moreover, at his May 2016 VA examination, the Veteran reported experiencing flare-ups of the knee that cause him difficulty with kneeling down, getting up without holding onto something, sitting for prolonged periods of time, and driving.  See May 2016 VA examination.  Despite the Veteran's report, however, the examiner concluded that the Veteran "did not report" having any functional loss or functional impairment with respect to the knee.  See id.  

The Board finds that the examiner, in concluding that the Veteran "did not report" functional loss or impairment with respect to the knee, failed to consider in rendering that conclusion the Veteran's report of experiencing flare-ups of the knee that cause him difficulty with kneeling down, getting up without holding onto something, sitting for prolonged periods of time, and driving, or at least address the discrepancy before rendering the negative opinion.  See May 2016 VA examination.  

Upon remand, the new examiner must elicit relevant information as to the Veteran's flare-ups of the knee and ask him to describe the additional functional loss he suffers during these flares, and then either (1) estimate the functional loss due to flares based on all the evidence of record including lay information, or (2) explain why she could not do so based on a lack of knowledge in the medical community.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Accordingly, in light of the above, the Board finds that a VA examination is necessary to ascertain the current severity of his left knee sprain effusion with DJD in accordance with the requirements of Correia and Sharp.





Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected left knee sprain effusion with DJD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is instructed to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected left knee sprain effusion with DJD under the rating criteria. 

The examiner should also provide the range of motion in degrees of the left knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use of the left knee.  In this regard, the examiner must indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" (38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


